Citation Nr: 0430258	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-34 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim for service 
connection for PTSD.  In June 2004, the veteran and his wife 
testified via videoconference transmission before C.W. 
Symanski who is the Veterans' Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102(b) 
(West 2002).  At that hearing, the veteran testified to a 
current diagnosis of major depression which he believes is 
related to event(s) in service.  The Board has rephrased the 
issue listed on the title page to better reflect the current 
claim on appeal.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and VA will 
notify the veteran and his representative will be notified if 
further action is required on their part.

The Board notes that the veteran's wife submitted 
correspondence in December 2003 disagreeing with the RO's 
September 2003 rating decision evaluating the veteran's 
service connected seizure disorder.  The Board refers this 
issue to the RO for clarification of the veteran's 
intentions.


REMAND

The veteran testified in June 2004 to recent evaluations at 
the New Orleans, Louisiana VA Medical Center's PTSD Clinic, 
and he requested that such records be associated with his 
claims folder.  A review of his claims folder also includes 
references to treatment at the Leonard Chabert Medical 
Center, Doctors' Hospital, the Ochsner Clinic, "Houma," and 
St. Charles General Hospital which may be relevant to the 
claim.  Furthermore, the veteran testified that his treating 
VA physician verbally informed him that he held a PTSD 
diagnosis.  On remand, the RO should inform the veteran that 
he may submit a statement from this physician of his current 
psychiatric diagnosis.  Sutton v. Brown, 9 Vet. App. 553 
(1996).

The Board next notes that the veteran's service medical 
records reflect his treatment for anxiety attacks diagnosed 
as hyperventilation syndrome.  VA PTSD examination in 
December 2001 noted that the veteran may have had the onset 
of a seizure disorder in service that may have been 
responsible for his psychosocial problems.  The examiner did 
not elaborate, however, as to whether the veteran's in 
service treatment for panic attacks may have been the 
manifestation of a psychiatric disorder acquired in service.  
As such, the Board finds that additional medical opinion is 
necessary in order to clarify the veteran's current 
diagnosis, or diagnoses, of psychiatric disability and 
whether such disability was acquired in service.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the veteran and 
request him to identify the date(s) and 
location(s) of his private and VA treatment, 
and to provide VA authorization to obtain 
records from Leonard Chabert Medical Center, 
Doctors' Hospital, the Ochsner Clinic, 
"Houma," and St. Charles General Hospital on 
his behalf.  The RO should also inform the 
veteran that he may submit a statement from 
his physician(s) regarding his current 
psychiatric diagnosis and/or any other 
evidence or information he deems pertinent to 
his claim on appeal.

2.  The RO should clarify with the veteran 
when he began receiving treatment by VA.  
Thereafter, the RO should obtain the veteran's 
complete VA clinic records, to include all 
records from the PTSD clinic.

3.  The RO should then arrange for the veteran 
to undergo VA psychiatric examination in order 
to determine the diagnoses of all psychiatric 
disorders that are present.  The examiner 
should review the contents of the claims file, 
obtain relevant history from the veteran, and 
accomplish all necessary special studies or 
tests, including psychological testing and 
evaluation.  

Following the examination, the examiner should 
express opinion on the following questions:  
(1) What are the current psychiatric 
diagnoses; (2) Is it at least as likely as not 
that any acquired psychiatric disorder was 
first manifested in service or was the result 
of the event(s) in active service?  If PTSD is 
present, the examiner should specify each 
stressor deemed of sufficient gravity to 
produce PTSD.  In arriving at this opinion, 
the examiner should provide a rationale for 
the opinions expressed.  If an opinion cannot 
be medically determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  The claims 
folder and a copy of this remand should be 
made available to the examiner.

4.  The RO should review the claims folder and 
ensure that all notice and development 
required by 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

5.  Thereafter, the RO should readjudicate the 
claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




